Citation Nr: 0335529	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-12 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
ambulance expenses for transport to a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant had active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma.

In the September 2002 substantive appeal, the veteran 
requested a Board hearing.  A Board hearing was scheduled for 
January 2003, but was cancelled by the veteran. 


REMAND

The appellant requests reimbursement for the cost of 
ambulance services he incurred when he was transported to a 
VA medical facility on January 13, 2002, for treatment of a 
seizure and a laceration/contusion on head. 

As a general matter, the authority of VA to provide payment 
for the cost of necessary travel incident to medical care is 
set forth in 38 U.S.C.A. § 111, which grants eligibility for 
beneficiary travel to veterans, with certain income limits.

Further, under 38 C.F.R. § 17.143, criteria governing 
eligibility for payment of transportation expenses of 
claimants and beneficiaries are specified.  Included 
beneficiaries include:  (1) a veteran or other person 
traveling in connection with treatment for a service-
connected disability (irrespective of percent of disability); 
(2) a veteran with a service-connected disability rated at 30 
percent or more, for treatment of any condition; (3) a 
veteran receiving VA pension benefits; and
(4) a veteran whose annual income, as determined under 38 
U.S.C.A. 1503, does not exceed the maximum annual rate of 
pension which would be payable if the veteran were eligible 
for pension, or who is unable to defray the expenses of 
travel.

In this case, the veteran has no service-connected 
disabilities and is not in receipt of VA pension benefits.  
The VAMC denied the claim on the basis that the veteran's 
annual household income, as reported by the veteran, exceeds 
the maximum annual rate of pension.  A notation in the file 
gives an income figure of $19,268.00, with no foundation for 
that figure.  The veteran argues that he has not had any 
income since October 2001, when he last worked.

Additional development is required in this case.  The Board 
observes that the bill for the ambulance transportation is 
not on file and, furthermore, none of the veteran's financial 
information is of record.   

A remand is also warranted in this case to cure procedural 
and due process matters.  The President of the United States 
signed into law in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This Act introduces several fundamental changes 
into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist claimants has been 
significantly expanded in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

The file does not reflect that the veteran has been provided 
with notice of the VCAA provisions and, therefore, notice of 
the VCAA provisions will be provided for the veteran on 
remand.  

Further, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, because this case is being 
remanded to cure a procedural defect, the RO should take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  (The Board is aware that a pending 
legislative amendment would, if enacted, eliminate the one-
year waiting period.)  The RO should also give the appellant 
the option to submit any additional evidence or indicate that 
he has no further evidence to submit and to waive the 
statutory one-year response period.  

In order to ensure that the record is fully developed, and to 
comply with the appellant's due process rights, this case is 
REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA at his most recent 
address of record.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO must 
review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent or enactment.

2.  Obtain for the record the bill for 
ambulance services furnished on January 
13, 2002, for which the veteran is 
seeking reimbursement.  

3.  Associate with the folder all of the 
veteran's available financial information 
used in the denial of the claim.  Please 
also provide maximum annual pension rate 
charts for 2001 and 2002.  Contact the 
veteran and request that he complete 
Financial Status Reports for 2001 and 
2002 (if not already submitted), and 
provide any additional financial 
information, such as tax returns and 
employment documentation for 2001 and 
2002.  

4.  The VAMC should then review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any 
additional development if necessary, the 
VAMC should re-adjudicate the claim at 
issue.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


